DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehrig (U.S. Patent No. 4,946,059).
Rehrig discloses a circulation box (10) comprising: five sides consisting of a base (14) and four vertical walls (12) extending upward from the base, and an open top, each of the four vertical walls being made of thin plates to lighten an overall weight of the circulation box and to increase production cost efficiency (Fig. 1, thin with respect to ribs); a plurality of ribs (36, 38) formed on outside surfaces of the four vertical walls in a direction orthogonal to the vertical walls so as to reinforce the walls in a horizontal direction thereof; and RFID chip fixing means integrated with at least one of the plurality of ribs for receiving and securing the RFID chip to the circulation box (44, 34), wherein the RFID fixing means comprises a restoring force of the ribs resulting from an elasticity of said ribs (col. 2, lines 21-39), and where the REID fixing means comprises a vertical groove (34) or a vertical hole (44) formed in two of said plurality of horizontal ribs, said RFID chip being inserted into the vertical groove or vertical hole using external pressure (Fig. 2, note that the RFID chip is an intended use limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733